Beasley, Presiding Judge.
In Division 2 of Grand Union Co. v. Miller, 232 Ga. App. 857 (503 SE2d 49) (1998), we held that the trial court erred in denying Grand Union’s motion for summary judgment insofar as Miller sought to hold it liable for false imprisonment, assault and battery on a theory of respondeat superior based on the conduct of its employee Fox. In the other divisions, we held that the trial court also erred in denying Grand Union’s motion for summary judgment on Miller’s additional claims. On certiorari, the Supreme Court in Miller v. Grand Union Co., 270 Ga. 537 (512 SE2d 887) (1999), reversed our holding in Division 2 but not the remaining divisions. Accordingly, with respect to Division 2, our decision is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s judgment is affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.


Pope, P. J., and Ruffin, J., concur.

Hall, Booth, Smith & Slover, Robert L. Shannon, Jr., for appellant.
Steven L. Beard, Steven A. Cook, for appellee.